Citation Nr: 1605291	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for residuals of gallstone surgery.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a kidney condition.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a prostate condition.

8.  Entitlement to death pension benefits.
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 and an April 2010 rating decision of a Department of Veterans Affairs Regional Office (RO).  The Veteran died in March 2010.  The appellant, the Veteran's surviving spouse, has been properly substituted for the Veteran.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the Veteran's bilateral hearing loss was, at least in part, caused or aggravated by his service.

2.  The Veteran's heart disease, residuals of gallstone surgery, hypertension,  kidney condition, left knee disability, and prostate condition were not present in service, were not present for many years following service separation, and have not been medically related to his service.

3.  The appellant's income exceeds the maximum amount allowed to be entitled to death pension benefits.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The Veteran's heart disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The Veteran's residuals of gallstone surgery were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The Veteran's hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The Veteran's kidney condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

6.  The Veteran's left knee disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The Veteran's prostate condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

8.  The criteria for death pension have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(3), 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2008 and April 2010.

The claims file includes service personnel records, post service clinical records, and the statements of the Veteran and the appellant in support of the claims.  The claims file includes a VA Formal Finding on the Unavailability of STRs which reflects that the Veteran's records are fire-related, and that there are no STRs, and no Surgeon General Office (SGO) records.  

When, as here, at least a portion of the service records cannot be located, through no fault of the veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit- of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board has considered whether a VA opinion is warranted for the service-connection issues noted above, but finds that it is not.  As is discussed in further detail below, there is no competent credible indication that the Veteran had a current disability, for which service connection was requested, which may be associated with or aggravated by, service or a service-connected disability.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

II.  Analysis

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

First, the Board finds that service connection for bilateral hearing loss is warranted.  Significantly, at his February 2009 VA examination, the Veteran reported significant noise exposure in service including small arms fire, trucks, and motor pool noise.  He also reported post-service occupational noise exposure to include working in manufacturing and construction.  He denied any recreational noise exposure.  Following audiometric examination, the examiner opined that in light of the Veteran's in-service noise exposure, and that his current hearing loss was greater than would be expected for his age, it could be stated that at least some portion of his current hearing loss was at least as likely as not due to his military service.  In light of the positive medical opinion that was based upon both the Veteran's competent lay testimony and medical expertise, the Board finds that the elements of service connection have been met.  Significantly, there is no indication of a lack of credibility on the part of the Veteran or any medical evidence to the contrary.  Therefore, service connection for bilateral hearing loss is warranted.

However, with regard to the remainder of the claims for service connection, none of the elements of service connection have been met. 

In that regard, the post-service medical evidence reflects that the Veteran underwent coronary bypass surgery in 1981 and then in 2007 underwent a second bypass surgery, at which time he was also noted to suffer from left knee arthralgia.  In 2006, he carried a diagnosis of hypertension.  In June 2008, he was noted to suffer from benign prostate hypertrophy.  At that time, he underwent surgery for chronic cholecystitis with sludge in the gallbladder.  Accordingly, the medical record shows treatment for the Veteran's appealed claims.  However, there is no indication that these disabilities or conditions were caused or aggravated by the Veteran's service.  For one, the Veteran and appellant have provided no statements in support of the claims.  Thus, it is entirely unclear as to how these disabilities or conditions are related to service.  Although the service treatment records are unavailable as described above, there is no indication that the Veteran suffered from any of these disabilities or conditions in service or for over 50 years following service separation.  Moreover, there is no medical nexus or other medical evidence to suggest a relationship between these disabilities and conditions and service.
While it is true that lay evidence may be competent to establish medical etiology or nexus, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), Jones v. West, 12 Vet. App. 460, 465 (1999).  In this particular case, there are no lay statements to consider, and the disabilities on appeal are outside of lay expertise.  The medical evidence does not otherwise support the claims.

As the Board finds that the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

Death Pension

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's nonservice-connected death.  See 38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The Veteran had the requisite service for death pension benefits; however, the appellant does not meet the specific income requirement.  Thus, she is not entitled to death pension benefits. 

The appellant's 2010 application for benefits reflects her reported income for 2010, and such annual  income exceeded the income limit for 2010.  Even when subtracting Medicare Part B expenses and the Veteran's last illness/burial expenses for that year, the appellant still far exceeded the threshold set in 38 U.S.C.A. § 1521, which was $7933 in 2010 and thereafter. 

Thus, she is precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a) (5).  Should her financial status change, she may re-file for such benefits. At present, however, her claim must be denied.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for heart disease is denied.

Service connection for residuals of gallstone surgery is denied.

Service connection for hypertension  is denied.

Service connection for a kidney condition is denied.

Service connection for a left knee disability is denied.

Service connection for a prostate condition is denied.

Death pension benefits are denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


